Citation Nr: 1219856	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for generalized anxiety disorder and major depressive disorder.

2.  Entitlement to an increased evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and his father
ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1989 to September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2009 and January 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his father provided testimony at a February 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's anxiety and depressive disorder has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as occasional panic attacks, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

2.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by forward flexion to no less than 50 degrees, and the combined range of thoracolumbar motion has been no less than 175 degrees, accounting for pain on motion; no ankylosis; and no incapacitating episodes.  

3.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial schedular evaluation in excess of 50 percent for generalized anxiety and major depressive disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Codes 9413, 9434 (2011).

2.  The criteria for an increased evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2011).

3.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Because the current appeal as to the generalized anxiety and major depressive disorders arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for anxiety and depressive disorder, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the lumbar spine disability claim, in a timely May 2009 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for degenerative joint and disc disease of the lumbar spine.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The specific rating criteria used to evaluate the lumbar spine disability was included, and the letter also described how VA determines effective dates.  In a timely August 2009 letter, the Veteran was informed of the requirements needed to establish a TDIU claim.  In accordance with the requirements of VCAA, both the May and August 2009 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.   

The Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected anxiety and depressive disorders and the lumbar spine disability, as well as on the issue of entitlement to a TDIU.  VA provided the Veteran with examinations addressing the increased rating issues in June 2009, November 2010, and December 2010, and addressing the issue of a TDIU in August 2009, November 2010, and December 2010.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies of the spine.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  The TDIU examinations, particularly those conducted in 2010, included opinions as to the effect(s) of the Veteran's service-connected disabilities on his employability following thorough examinations and an interview of the Veteran.  The Board acknowledges the request by the Veteran's representative for new VA examinations on the basis that the 2010 examinations are more than one year old.  However, the Board finds that the examinations are adequate, as there is no contention by the Veteran or indication in the evidence of record that his service-connected disabilities have worsened since the 2010 examinations, nor is there indication that the 2010 VA examinations are inadequate.  At the hearing in February 2012, the Veteran testified that his psychiatric condition had worsened over a period of 4 to 5 years, which would indicate that the most recent examinations in 2010 were conducted during the relevant time period and include pertinent findings regarding the severity of his condition.  In addition, the record includes VA treatment records dated after the most recent VA examination which provides evidence regarding the current severity of the condition.  As for the back condition, the Veteran indicated that he had ongoing problems with his back but did not indicate worsening symptoms since the most recent VA examination.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected anxiety and depressive disorder and the lumbar spine disability, as well as the issue of entitlement to a TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the February 2012 Board hearing.  VA has requested the Veteran's Social Security Administration (SSA) records, but received a negative response from the SSA stating that the SSA has no medical on file or is unable to locate the Veteran's medical record, and the Veteran has not submitted any SSA documentation in his possession in response to a December 2009 letter requesting such documentation; thus, further attempts to obtain the SSA records would be futile and VA's duty to assist has been satisfied.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for anxiety and depressive disorders are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9413 and 9434, respectively.  Under the general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating (as in the case of the Veteran's anxiety and depressive disorders), separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the lumbar spine disability, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Anxiety and Depressive Disorder Disability Rating Analysis

In the present case, service connection for generalized anxiety and major depressive disorder was granted in the July 2009 rating decision that is the subject of this appeal.  A 50 percent initial evaluation was assigned, effective from May 18, 2009, the date the claim for service connection was received.  

The Veteran contends that he is entitled to a higher initial rating.  Specifically, he avers that his GAF scores and inability to obtain employment due to his mental disorders warrant a higher rating.  At the February 2012 Board hearing, he testified that he does not like being around people, he becomes confused easily, and that he experiences suicidal ideations and panic attacks.    

The Board has reviewed all the lay and medical evidence of record, and finds that the criteria for an initial disability rating in excess of 50 percent have not been met for the entire rating period on appeal.  Throughout the rating period on appeal, the Veteran's anxiety and depressive disorder was productive of occupational and social impairment with reduce reliability and productivity due to such symptoms as occasional panic attacks, difficulty understanding complex commands, disturbances of mood and motivation, and difficulty, but not inability, in establishing and maintaining effective work and social relationships, which does not more nearly approximate the criteria for the next higher, 70 percent, evaluation under Diagnostic Codes 9413 and 9434.  38 C.F.R. § 4.130.  The Board finds that the requirements for a 70 percent rating have not been demonstrated by the evidence for the entire rating period.  Throughout the rating period on appeal, the Veteran's anxiety and depressive disorder was not productive of occupational and social impairment with deficiencies in most areas, as required for a 70 percent rating under Diagnostic Codes 9413 and 9434.  38 C.F.R. § 4.130.

The evidence demonstrates infrequent suicidal ideation.  The Veteran denied suicidal ideation at June 2008, August 2008, February 2009, March 2009, April 2009, July 2009, September 2009, December 2009, March 2010, June 2010, August 2010, June 2011, August 2011, and October 2011 VA Medical Center visits.  At the June 2009 VA examination, the Veteran reported suicidal ideation once every two to three months with no plan or intent.  At the December 2010 VA examination, the Veteran reported no current suicidal ideation, although he said he occasionally tried to talk himself into possibly harming himself, although he never really entertained such a notion and no plan or intent.  Finally, at the February 2012 Board hearing, both the Veteran and his father testified that the Veteran had occasional suicidal ideation.          

There is no evidence of obsessional rituals.  The Veteran denied obsessive or ritualistic behavior at the June 2009 and December 2010 VA examinations, and there is no documentation of obsessive rituals at any other time.  

The evidence demonstrates normal speech.  VA treatment notes from June and August 2008 indicate the Veteran's speech was of normal rate and rhythm.  In February and March 2009, a VA clinician noted that the Veteran's speech was clear in a normal tone, rate, rhythm, and volume.  Speech was of normal rate and tone and relevant to the discussion at an April 2009 VA Medical Center visit.  VA treatment notes from July 2009 and August 2010 indicate speech was clear with normal tone, rate, rhythm, and volume.  Speech was unremarkable at the December 2010 VA examination.        

Although the evidence does demonstrate chronic depression, it does not show near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  VA treatment notes from June and August 2008 indicate that the Veteran's mood was depressed, but that he was calm, cooperative, and acted appropriately.  In February 2009, the Veteran reported that he was agitated, edgy, and nervous all the time, but the VA clinician observed that he was pleasant, interactive, and cooperative, with good eye contact.  In March 2009, the Veteran reported that he felt down, hopeless, helpless, and worthless; the VA clinician observed that he was pleasant and cooperative.  At the June 2009 VA examination, the Veteran reported that he experienced depressed mood all day, every day, and that he had crying spells once every two weeks; however, the VA examiner noted that he was cooperative and friendly during the examination.  The Veteran also denied panic attacks at the June 2009 VA examination.  In September 2009, he reported that he did not get out much recently, and therefore, did not experience panic attacks.  In March 2010, the Veteran reported that he would sweat with anxiety attacks, especially when he was in a crowd.  At the December 2010 VA examination, he reported sadness "pretty much all the time," and said that he had tearfulness on an essentially daily basis.  The VA examiner observed that he was cooperative, friendly, relaxed, and attentive at the examination, although his mood appeared to be depressed.  The Veteran denied panic attacks at the December 2010 VA examination.  The examiner opined that the Veteran's mental disorder would have slight effects on his ability to do household chores, moderate effects on shopping, sports, and recreational activities, but no other effects on his activities of daily living.  A June 2011 VA treatment note indicates the Veteran continued to have panic attacks, more so in public settings.  There is no indication, however, that the Veteran's occasional panic attacks or chronic depressed mood have affected his ability to function independently, appropriately, or effectively.                       

The evidence does not demonstrate impaired impulse control.  The June 2009 VA examiner noted that the Veteran had good impulse control and no episodes of violence.  At the December 2010 VA examination, the Veteran reported occasional irritability, but denied any episodes of violence.  The VA examiner noted that he had occasional irritability with mild verbal acting out, and that his impulse control was fair.    

The evidence does not demonstrate spatial disorientation.  VA treatment notes from June and August 2008 indicate the Veteran was alert and oriented to person, place, and time.  In February 2009, a VA clinician noted that the Veteran was alert and oriented to person, place, time, and situation.  The Veteran was alert and oriented to person, place, and time in April 2009.  He was fully oriented at the June 2009 VA examination as well.      

The evidence does not show neglect of personal appearance and hygiene.  VA treatment notes from June and August 2008 indicate the Veteran was appropriately dressed.  In February 2009, a VA clinician noted that the Veteran was well-nourished, well-groomed, and dressed appropriately to season.  VA treatment notes from March 2009 indicate he was dressed appropriately and was well-groomed.  In April 2009, a VA clinician noted that the Veteran was neat and clean, and his dress was appropriate for season and setting.  The Veteran was appropriately and casually dressed at the June 2009 VA examination.  In August 2010, a VA clinician noted that the Veteran was dressed appropriately and marginally groomed.  The December 2010 VA examiner noted that the Veteran was clean, neatly groomed, and appropriately and casually dressed.         

The evidence does show occasional difficulty adapting to stressful circumstances, particularly with being around people.  The Veteran reported that he became very anxious in crowds of people at a June 2008 VA Medical Center visit, and he has consistently said that he avoids crowds.    

The evidence demonstrates difficulty, but not an inability, in establishing and maintaining effective relationships.  The Veteran consistently reported that he became very anxious around people.  For instance, VA treatment notes from March 2009 indicate that the Veteran said that he became very anxious even when talking to family members; he said that he would stutter, lose his thoughts, become short of breath, and his hands would become clammy.  The Veteran further stated that he used to have friends and girlfriends, and that he used to be a "class clown;" however, he lost all of this and had not had an intimate relationship since 2004.  At the June 2009 VA examination, the Veteran reported that he lived with his parents, had close relationships with family members, and that they were supportive of him.  He did not participate in recreational activities with his parents, and said that when other family members came to visit, he stayed in his room because he became nervous around a lot of people.  However, he engaged with family members while at home, eating dinner and watching television with them.  He also reported that his son visited him weekly.  He said that he did not have any close friends, and avoided social situations because of elevated anxiety and irritability.  The Veteran continued to deny having any friends or socializing at the December 2010 VA examination.  He said that he spent his time sitting around and watching television.  Thus, although the evidence shows that the Veteran tends to isolate himself, he continues to have good relationships with his parents and son.  

The evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the above symptoms.  First, the evidence does not show deficiencies in judgment or thinking.  VA treatment notes from June 2008 indicate the Veteran was exercising appropriate judgment and no abnormal thought processes were observed.  VA treatment notes from August 2008 indicate that thought processes were logical and coherent.  In February 2009, a VA clinician noted that the Veteran's thought processes were coherent in content, and that his judgment and insight were good.  In March 2009, a VA clinician noted that his thought processes were coherent in content and that his judgment and insight were good.  In April 2009, a VA clinician noted that the Veteran had faire insight and decision-making, that he exercised appropriate judgment, and that his thought processes were goal-directed and rational.  The June 2009 VA examiner noted that the Veteran's thought content was unremarkable, that he understood the outcome of his behavior, and that he understood that he had a problem.  Judgment and insight were noted to be good in an August 2010 VA treatment note, and the December 2010 VA examiner noted that the Veteran understood the outcome of his behavior and that he had a problem.  Thought processes were noted to be rational in September 2011.  Further, as stated above, the Veteran had good relationships with his parents and son.  Thus, the evidence does not demonstrate deficiencies in family relations.  

The evidence does show deficiencies in mood and work; however, deficiencies are not demonstrated in most areas.  In August 2008, the Veteran reported that he continued to have trouble with social situations, but was going to go back to school, and that he was not as anxious, nervous, or depressed as before.  In March 2009, the Veteran reported he had last worked two years prior, and that he lived with his parents.  At the June 2009 VA examination, the Veteran reported that he had quit his last job as a truck driver because of back and leg pain, and stated that working was impossible because of his medical conditions.  The June 2009 VA examiner opined that the Veteran's mental disorder did not cause deficiencies in most areas such as judgment, thinking, family relations, work, mood, or school; rather, the examiner opined that there was reduced reliability and productivity due to the mental disorder (the criteria for the currently assigned 50 percent evaluation).  The December 2010 VA examiner opined that the Veteran clearly remained employable from a mental health perspective, and his mental health would likely improve once he resumed employment.  At present, the examiner stated it would be easiest for him to function in more solitary employment settings, where he would be expected to experience no more than moderate impairment.  The VA examiner further opined that there were not deficiencies in most areas, such as judgment, thinking, family relations, work, mood, or school, due to the mental health disorder, and agreed with the 2009 VA examiner that the criteria for the 50 percent, but no higher, rating category were met.                        

In addition, the symptoms listed in the 70 percent rating category as contributing to occupational and social impairment with deficiencies in most areas were largely absent from the evidence relating to the rating period on appeal.  As described above, only two of the nine symptoms listed in the 70 percent rating category - suicidal ideation and difficulty adapting to stressful circumstances - were suggested by some of the evidence.  Most of the other symptoms in the 70 percent evaluation category - obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships - were not demonstrated by the evidence.  

Further, most of the anxiety and depressive disorder symptoms have been consistent with the assigned evaluation of 50 percent.  For example, the evidence relevant to the rating period on appeal demonstrates occasional panic attacks, difficulty understanding complex commands, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran endorsed episodes of panic attacks when in a crowd of people, but stated that the panic attacks were less frequent when he did not go out.  Further, the evidence demonstrates chronic depressed or anxious mood, but not to the extent that it affects his ability to function independently, appropriately, or effectively.  Moreover, at the 2012 Board hearing, the Veteran's father confirmed that the Veteran did not have many friends, did not socialize very often, and stayed in his room most of the time.  The evidence also demonstrates chronic sleep impairment, which is a symptom listed in the 30 percent rating category.  At the June 2009 VA examination, the Veteran reported that he slept four to five hours per night with initial and middle insomnia.    

In concluding that an increased initial disability rating in excess of 50 percent is not warranted for the entire rating period, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period.   The Veteran was assigned a GAF score of 48 at the June 2009 VA examination, and a GAF score of 50 at February 2009 and February 2010 VA Medical Center visits and the December 2010 VA examination.  He was assigned a GAF score of 55 at June 2008 and December 2009 VA Medical Center visits, and a GAF score of 60 at an August 2008 VA Medical Center visit.   

Despite the seriousness of the symptoms or impairment of occupational or social functioning associated with the GAF scores of 48 and 50, a higher rating than 50 percent is not justified on the basis of the GAF scores in this range because the symptoms reflected by these scores are either commensurate with the criteria for a 50 percent rating or more severe than the symptoms demonstrated by the evidence.  For instance, the evidence demonstrates occasional suicidal ideation, but obsessional rituals are absent.  Moreover, although the Veteran reported that he did not have any friends, he has been able to maintain relationships with family members.  Thus, the scores in this range do not warrant an increased rating.  

Next, the GAF scores from 51 to 60, which reflect moderate symptoms or moderate impairment of occupational or social functioning, do not warrant an increased rating in excess of 50 percent, as the symptoms reflected by these scores are commensurate with the currently assigned 50 percent evaluation.  For instance, the evidence demonstrates occasional panic attacks, but not a flattened affect or circumstantial speech.  The evidence also demonstrates difficulty socializing with people and occasional conflict with family members.  

Based upon the foregoing, the Board finds that the criteria an increased rating for anxiety and depressive disorder in excess of 50 percent have not been met for the entire period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Lumbar Spine Disability Rating Analysis

The Veteran is in receipt of a 20 percent rating for service-connected degenerative disc and joint disease of the lumbar spine for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.71a, DC 5237 (General Rating Formula for Diseases and Injuries of the Spine).  He contends that his low back disability warrants a higher rating.  At the 2012 Board hearing, he testified that, on average, his back pain is at a level of four to five out of ten in severity, but that during flare-ups, it rises to a level of nine out of ten.  He stated that he experiences flare-ups of back pain three to four times per year, and that he has to lie in bed (except to eat and go to the bathroom) for one to one-and-a-half months at a time.  He also stated that he has to use a cane to walk sometimes.    

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 20 percent for service-connected degenerative disc and joint disease of the lumbar spine for the entire increased rating period on appeal.  For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected low back disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as required for an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, for an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.    

An August 2008 VA treatment note indicates the Veteran had low back pain radiating into the left leg that he rated at four out of ten on the pain scale.  He described the pain and sharp and intermittent.  He stated that a dose pack and Ibuprofen had alleviated his symptoms somewhat.  The VA clinician noted that X-ray films showed mild degenerative joint and disc disease, and that epidurals administered in the past had not helped very much.  

The Veteran returned to the VA Medical Center in October 2008 with complaints of persistent low back pain radiating into the left leg.  He also stated that his left leg felt weak.  Although he said he rarely had numbness in the left lateral calf, he did experience mild paresthesias.  On physical examination, straight leg raising was negative and reflexes were "okay" bilaterally.  The VA clinician ordered an MRI study.

A February 2009 VA treatment note indicates the Veteran was worked into the schedule for a flare of back pain.  However, the pain score is recorded as "0."  Straight leg raising and reflexes were normal.  

A March 2009 MRI study of the lumbar spine showed degenerative central subligamentous bulging annulus at L4-L5 and disc desiccation at L5-S1.  

The Veteran was afforded a VA examination in June 2009.  He reported bilateral leg weakness, which he associated with his low back pain and left leg radiculopathy.  He stated the pain radiated only to his left knee, and that the pain was worsening and lasting longer.  He denied any right leg pain.  He said he was able to walk and climb stairs, and arose from a sitting position with no difficulty.  The examiner noted that the recent MRI study showed bulging discs, but no nerve or spinal compression.  The Veteran reported decreased motion, stiffness, weakness, and constant, moderate pain in the low back, but denied fatigue and spasms.  He also reported flare-ups of pain occurring every one to two months and lasting three to seven days, precipitated by increased activity and alleviated by rest and heat.  The Veteran estimated that he experienced a 50 percent additional limitation of motion of other functional impairments during flare-ups.  He denied any incapacitating episodes, however, and stated that he did not use any walking devices or aids.  He said he was unable to walk more than a few yards.  

On physical examination in June 2009, the Veteran had a minimal limp.  There was no kyphosis, lumbar lordosis, or ankylosis.  There was also no spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar sacrospinals.  Sensory examination of the lower extremities was normal, as were reflexes.  Flexion of the spine was to 60 degrees, extension to 5 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 30 degrees.  There was objective evidence of pain on range-of-motion testing and following repetitive motion.  Moreover, the examiner noted that there were additional limitations after three repetitions of range-of-motion testing due to pain; specifically, after repetition, flexion was limited to 50 degrees, and all the other measurements stayed the same.  The examiner assessed osteoarthritis of the lumbar spine, degenerative disc disease with disc bulging at L4-L5 and L3-L4, subjective intermittent leg weakness associated with the lumbar conditions (with no new bilateral leg condition), and nerve root radiculopathy of S1.  The VA examiner further opined that the Veteran's lumbar spine disability would prevent sports, have moderate effects on exercise, mild effects on chores, shopping, recreation, and traveling, and no effects on feeding, bathing, dressing, toileting, or grooming.  In an August 2009 addendum, the VA examiner wrote that the Veteran would be capable of sedentary employment, but is not capable of any physical employment due to his back problems.  

An October 2009 VA treatment note indicates the Veteran reported low back pain at a level of four out of ten in severity, and that the pain was now continuous.  

The Veteran was afforded another VA examination in November 2010.  The examiner reviewed the Veteran's claims file, including his VA treatment records, noting that there were 20 clinic visits over the last two years; for 19 time periods of 30 days, he had one or more clinic visits for something, and some mention chronic back pain, but none mentioned anything the VA examiner would construe as a period of 30 days of bed rest due to back pain.  Currently, the Veteran reported pain in the low back on the left at the S1 area that radiated into the left calf laterally; he also experienced numbness and tingling of the lateral side of the left foot.  The low back pain was described as dull but constant.  The Veteran reported that when his back "went out," he took care of the pain himself, as he had been to the hospital several times for severe back pain and was told that there was nothing to do for his pain but medication and rest.  The VA examiner noted that there was some truth to this, but that stated that he would think that the Veteran would seek out an evaluation with a physician versed in the treatment for chronic pain if the Veteran really had lower back pain limiting his activity for up to 30 days at a time up to six times per year.  The Veteran stated he took 800 milligrams of Motrin once daily as needed for back pain and 5/500 milligrams of Hydrocodone at bedtime for back pain, which the VA examiner noted was a minimal dose for his described "moderate to severe low back pain."  The Veteran stated that he experienced severe episodes of back pain requiring rest for up to 30 days that were precipitated by weight lifting, playing basketball, or just bending over.  He said the last time his back went out was four weeks prior.  These flare-ups occurred every one to two months and lasted between two and four weeks.  The VA examiner noted that, since 2005, there were 14 recorded pain levels in the computerized treatment records, with four showing no pain, two showing a pain level of two, three showing a pain level of three, four showing a pain level of four, and one showing a pain level of five.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasm, and constant, daily, moderate pain in the low back.  The VA examiner noted no incapacitating episodes.  

On physical examination in November 2010, gait was normal, and there was no kyphosis, lumbar lordosis, or ankylosis.  The thoracolumbar sacrospinals showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Flexion was to 80 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 40 degrees, and bilateral lateral rotation to 40 degrees.  There was no objective evidence of pain on active range-of-motion or following repetitive motion.  Moreover, the examiner noted no additional limitations after three repetitions of range-of-motion.  The VA examiner specifically noted that the motion of the back during repeated exercise was rapid and smooth over the many repetitions for all the ranges of motion.  The examiner assessed mild degenerative disc and joint disease of the lumbar spine, opining that the disability would result in decreased mobility, problems with lifting and carrying, and pain.  The examiner opined that the lumbar spine disability would have a moderate effect on his ability to perform moderate labor, but that the Veteran would be able to perform light and sedentary work.  The examiner noted that mild degenerative disc and joint disease of the lumbar spine would be found in the majority of people in the United States by age forty, and, while there are symptoms associated with this level of disease, it is not a condition that would make one unable to maintain gainful employment.  

The Veteran was also afforded a VA examination with regard to his leg symptoms associated with the back disability in December 2010.  He reported constant left leg pain from the hip to the back of his calf with no weakness.  He also reported chronic decreased sensation in the left foot.  He denied any symptoms in the right leg.  An EMG study was conducted and showed evidence of acute, chronic S1 radiculopathy in the left leg.         

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for a low back disability is not warranted for any period, as the requirements of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5235-5243.  Flexion of the thoracolumbar spine has ranged from 50 to 80 degrees, even taking pain into account.  Taking the additional loss of motion due to DeLuca factors into account, combined range-of-motion was still no less than 175 degrees.  There was no ankylosis of the spine, either favorable or unfavorable, at any time.     

The Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 20 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings and in daily life, such as limited walking and inability to get out of bed during flare-ups of pain, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  In this case, the 2009 VA examiner found objective evidence of pain on active and repetitive range-of-motion testing and some additional limitation of motion after repetition.  However, even if the pain and additional limitation are taken into consideration, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  Indeed, the lowest flexion measurement was to 50 degrees, well within the middle of the criterion for a 20 percent rating, while the other measurements, ranging from 60 to 80 degrees, fell into the top range for the 20 percent or even lower rating categories.  Moreover, the lowest combined range-of-motion recorded (175 degrees) falls into the 10 percent rating category.  

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  Thus, the overall evidence fails to show that pain or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

As discussed above, the criteria for the currently-assigned 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, based on the above findings, the preponderance of the evidence demonstrates the criteria for an evaluation higher than 20 percent are not met, as range-of-motion findings fall well within, and even, at times, above, the 20 percent rating category, even taking additional loss of motion due to DeLuca factors into account.  Moreover, both VA examiners found no muscle guarding or spasm.  Therefore, the 20 percent rating, but no more, is appropriate.    

Next, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, a veteran must show that a physician ordered bed rest to treat the disorder.  In this case, despite the Veteran's report of incapacitating episodes during which his pain was so severe that he could not get out of bed for 30 days at a time, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's low back disability under DC 5237, which addresses lumbosacral strain, discussed above.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  

Disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  However, 
DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  In that regard, the Board notes that service connection is already in effect for radiculopathy of the left lower extremity.  Moreover, although the Veteran reported bilateral leg weakness on one occasion, he has denied any symptoms in the right leg on other occasions and no diagnosis or abnormal findings have been made with regard to the right leg so as to warrant a separate rating for the right leg.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for either the anxiety and depressive disorder or the low back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's anxiety and depressive disorder and low back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for mental disorders, Diagnostic Codes 9413 and 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's anxiety and depressive disorder has manifested occupational and social impairment with reduced reliability and productivity due to symptoms such as occasional panic attacks, difficulty understanding complex commands, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, and chronic sleep impairment.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria (Diagnostic Codes 9413 and 9434).  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Veteran's back disability has manifested in arthritis, painful movement, and limited range of motion.  The schedular criteria for rating the lumbar spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 
38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with anxiety and depressive disorder or the low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).


TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  At the February 2012 Board hearing, he testified that he becomes very anxious around other people, and that, in his last job as a truck driver, he had difficulty communicating over the CB and that caused problems such as going to the wrong place.  He was laid off from that job, and stated that he began working a job where he answered phones.  However, he was also laid off from that job because he had difficulty with stuttering.  In his July 2010 VA Form 9, the Veteran also stated that his back and leg disabilities prevent him from working, and explained that his anxiety around other people causes sweating and stuttering, makes it difficult for him to make decisions, and that he just wanted to get out of situations where he was around other people.    

In this case, service connection has been established for generalized anxiety disorder and major depressive disorder, evaluated as 50 percent disabling from May 18, 2009; degenerative joint and disc disease of the lumbar spine, evaluated as 10 percent disabling from January 17, 1992 to January 22, 2001, and as 20 percent disabling from January 23, 2001; and radiculopathy of the left lower extremity, evaluated as 10 percent disabling from January 24, 2007.  The Veteran has a combined disability evaluation of 60 percent from May 18, 2009, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities.  At the February 2012 Board hearing, the Veteran testified that was laid off of both his truck driving and phone answering jobs due to his anxiety disorder.  According to a VA Form 21-4192 completed by his former employer, his job as a truck driver ended in September 2007, and he had lost two months of work in the last twelve months due to disability; the form further indicates that he was laid off, but the specific reason is not provided for his job termination.    

A June 2011 VA treatment note indicates the Veteran stated he would need to get a job to be in a position to take care of his son, after making the connection that he felt emasculated, worthless, and without purpose while he is not employed and living with his father.  He reported that he would need to learn to be around people again to successfully obtain employment.  

The record also indicates that SSA records were requested but unable to be located.  Thus, it is unknown whether the Veteran is currently receiving Social Security Disability benefits and, if so, the basis for receipt of such benefits.  In any case, although SSA determinations regarding unemployability and disability may be relevant in disability determinations, they are not binding on VA.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

The evidence weighing against the Veteran's claim for TDIU includes August 2009 addendum reports authored by the VA examiners who conducted thorough examinations and interviews of the Veteran in June 2009 with regard to his psychiatric and low back disabilities.  Those VA examiners were asked to address the question of whether he was unemployable due to his service-connected disabilities.  In an August 2009 addendum report, the VA psychiatric examiner noted that the Veteran described moderate to severe mental disorder symptoms and moderate impairment of social and occupational functioning.  The examiner assessed that the Veteran experienced reduced reliability and productivity due to mental disorder symptoms, but that there was no evidence of total occupational impairment, and she did not believe that the Veteran was unemployable due solely to symptoms of major depressive disorder, generalized anxiety disorder, or social phobia.  The VA orthopedic examiner opined that the Veteran was capable of sedentary employment, but that he was not capable of any physical employment due to his back problems.    

The Veteran was afforded another VA psychiatric examination in December 2010, summarized above.  At the end of the examination, the VA examiner opined that the Veteran clearly remained employable from a mental health perspective, and that his mental health would likely improve once he resumed employment.  At present, the examiner stated it would be easiest for him to function in more solitary employment settings, where he would be expected to experience no more than moderate impairment.  

The Veteran was also afforded VA examinations with regard to his service-connected back and left leg disabilities in November 2010.  After conducting a thorough interview and physical examination of the Veteran, the VA examiner concluded that the Veteran is able to do light and sedentary work, noting that mild degenerative disc and joint disease of the lumbar spine (such as that found in the Veteran) would likely be found in the majority of people in the United States by age forty.  Moreover, while there are symptoms associated with the level of disease found in the Veteran, it is not a condition that would make one unable to maintain gainful employment.  With regard to the left leg disability, the examiner opined that the left leg radiculopathy would not preclude the Veteran from doing light and sedentary work, and opined that he could maintain gainful employment.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  The evidence of record shows that the Veteran was gainfully employed until 2007.  Moreover, the August 2009, November 2010, and December 2010 VA opinions are competent and probative medical evidence because they are based on a factually accurate history and thorough physical and psychiatric examinations.  The VA reports assessed and offered opinions regarding the occupational impairment caused by the service-connected disabilities.  It appears the VA examiners were informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that were supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  Notably, no clinician has stated that the Veteran is unemployable due to his service-connected or non-service-connected disabilities.  

The Board has weighed and considered the Veteran's statements that his service-connected disabilities have rendered him unable to work; however, the VA opinions are strong evidence to the contrary.  The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  Although the Veteran may not be currently employed, the weight of the lay and medical evidence demonstrates that any inability to secure substantially gainful employment is not a result of his service-connected disabilities. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)




 
ORDER

An initial evaluation in excess of 50 percent for generalized anxiety disorder and major depressive disorder is denied.  

An increased evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine is denied.  

A TDIU is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


